DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed 12/23/2020, with respect to rejection of claim 30 under 35 USC§ 101 have been fully considered and are persuasive.  The 35 USC§ 101 rejection of claim 30 has been withdrawn. 

Applicant’s arguments, see page 11-12, filed 12/23/2020, with respect to rejection of claims 1-30 under 35 USC§ 103 have been fully considered but they are not persuasive.

Regarding independent claims 1, 15, 22 and 30 Applicant argued that “… in Choi, the ACK/NACK is not from a “third device”, and the feedback does not “include[e] priority information corresponding to a second link between the third device and a fourth device,” as in claim 1, Instead, in Choi, the device receiving the ACK/NACK is the device that transmitted the data, which corresponds to the first device in claim 1 receiving ACK/NACK feedback from the second device in claim 1. As well, Choi does not disclose or suggest that ACK/NACK feedback “includl[es] priority information corresponding to a second link.”)  (Remarks page 11-12).
Examiner respectfully disagrees, first the combination of Ro ‘351, Li ‘150 and Choi ‘296, in particular Choi ‘296 (see para 131-135 and Figs. 5-6) teaches, each of the devices A, B and C configure a different P2P communication link [0132] and Fig. 6. Each of the P2P communication link is used to communicate with another specific receiver.
broadcasting  resource as shown in Fig. 6).
Device B(i.e. first device of applicant) receives negative acknowledgment(NACK)  broadcast signal via  the highest priority broadcast resource from a receiving peer device (i.e. third device of applicant) which indicates to Devices A,  B and C that the data transmitted by  Device A was not received properly by the receiving peer device (i.e. third device) ([0134] and Fig. 6) ,  which reads on applicants argued claim limitation “receiving acknowledgment (ACK) or negative acknowledgment (NACK) feedback from a third device”.
Choi ‘296 further teaches, the receiving peer device (third device) broadcasts an ACK/NACK signal through the ACK/NACK resource area for device A to all peer devices. Device B(first device)  receives the broadcasted ACK/NACK signal through the ACK/NACK resource area respective to device A, which has the highest priority level, and, then, device B( first device) may determine the priority level based upon the received position of the ACK/NACK signal[0134].  Accordingly, in the transmission slot that is intended to transmit its own data, device B (first device) yields its data transmission for the re-transmission of device A [0135] which reads on “determining whether to yield transmission of additional data to the second device during at least a second transmission slot of the transmission opportunity based on the priority information included in the feedback from the third device”. Rejection of Claims under 35 U.S.C. 103 is therefore maintained.

Regarding dependent claims 2-14, 16-21 and 23-29 the Applicant argues these claims conditionally on that of their parent independent claims. 
Applicant's arguments are unpersuasive and, therefore, the rejections of these claims are hereby maintained. 
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ro et al (US 2018/0199351 A1) in view of Li et al(US 2009/0019150 A1) and Choi et al(US 2014/0140296 A1).
Regarding claims 1, 15, 22 and 30, Ro ‘351 teaches, a first device for wireless communications( see para 60-71, 88 and Figs. 2-5, User Equipment for wireless D2D communication), comprising: means for transmitting data to a second device in a first transmission slot of a transmission opportunity on a first link between the first device and the second device( see para 60-61 and Figs. 2, 5,  UE A 250 comprising D2D transmitter for transmitting data to UE B 260 on D2D time frequency resources); means for receiving feedback from a third device( see para 64-65 and Figs, 2, 5, UE A comprising D2D receiver for receiving channel transfer request and priority information from UE C in response to the first transmission of data from UE A to UE B ), the feedback including priority information corresponding to a second link(see para 64-65 and Figs, 2, 5, UE A receiving channel transfer request and priority information from UE C , the priority information including priority of the connection between UE C and another device); and means for determining whether to yield transmission of additional data to the second device during at least a second transmission slot of the transmission opportunity based on the priority information included in the feedback from the third device(see para 65-68 and Figs. 2, 5, UE A comparing the priority information received form UE C with its own priority and determining whether to yield the D2D resources to UE C). 
	Ro ‘351 does not explicitly teach, the feedback including priority information corresponding to a second link between the third device and a fourth device.
Li ‘150 teaches, the feedback including priority information corresponding to a second link between the third device and a fourth device (see para 52-53 and Fig. 2-3, 13, wireless 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ro ‘351 by incorporating the feedback transmission method of Li ‘150, since such modification would provide Interference mitigation between peer-to-peer connections by a protocol in which transmitter and/or receiver yielding is implemented, as suggested by Li ‘150 (see para 7).
The combination of Ro ‘351 and Li ‘150 does not explicitly teach, receiving acknowledgment (ACK) or negative acknowledgment (NACK) feedback from a third device(  see para 132-134 and Figs. 5-6, Device B(i.e. first device of applicant) receives negative acknowledgment(NACK)  broadcast signal via  the highest priority broadcast resource from a receiving peer device (i.e. third device of applicant) which indicates to Devices A,  B and C that the data transmitted by  Device A was not received properly by the receiving peer device (i.e. third device) ([0134] and Fig. 6) ).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ro ‘351 by incorporating the ACK/NACK signal transmission method of Choi ‘296, since such modification would enable peer devices of a P2P network to efficiently perform P2P communication, as suggested by Choi ‘296(see para 30). 47 030284.16826 AFDOCS/17934486.1 means for transmitting data to a second device in a first transmission slot of a transmission opportunity on a first link between the first device and the second device; 
Regarding claim 2,  the combination of Ro ‘351, Li ‘150 and Choi ‘296 teaches all of the limitations of the independent claims,  Ro ‘351 further teaches, wherein the first link has a first priority( see Ro ‘351,  para 65-67 and Fig. 2, link between UE A and UEB having priority 
Regarding claim 3, the combination of Ro ‘351, Li ‘150 and Choi ‘296 teaches all of the limitations of the independent claims, Ro ‘351 further teaches, determining to yield transmission of the additional data to the second device during at least the second transmission slot upon determining that the second priority of the second link between the third device and the fourth device is greater than the first priority of the first link between the first device and the second device(see Ro ‘351, para 65-68 and Figs. 2, 5, UE A comparing the priority information related to link between UE A and UE B   with priority related to  the link between UE C and UE D and  determine to yield the D2D resources to UE C); and refraining from transmitting the additional data to the second device during at least the second transmission slot(see Ro ‘351, para 65-68 and Figs. 2, 5, UE A, refraining from further transmission when the link priority associated with UE C is higher).  
Regarding claims 4, 17 and 24 , the combination of Ro ‘351, Li ‘150 and Choi ‘296 teaches all of the limitations of the independent claims, Ro ‘351 further teaches determining to continue transmission of the additional data to the second device during at least the second transmission slot upon determining that the second priority of the second link between the third device and the fourth device is lower than the first priority of the first link between the first device and the second device( see Ro ‘351  para 68, if the link priority associated with UE A and UE B is higher than the link associated with UE C,  UE A continue to use the D2D resource to 
Regarding claim 5, the combination of Ro ‘351, Li ‘150 and Choi ‘296 teaches all of the limitations of the independent claims, Ro ‘351 further teaches, wherein the first transmission slot and the second transmission slot correspond to a same transmission opportunity comprising multiple transmission slots (see Ro ‘351, para 52, 65-68 and Figs. 1-2, multiple transmit time/frequency slots for transmitting D2D data).  
Regarding claim 6, the combination of Ro ‘351, Li ‘150 and Choi ‘296 teaches all of the limitations of the independent claims, Ro ‘351 further teaches, wherein determining to yield transmission of the additional data to the second device during at least the second transmission slot comprises determining to yield transmission of the additional data during the multiple transmission slots of the transmission opportunity following the first transmission slot(see Ro ‘351, para 65-68 and Figs. 2, 5, UE A comparing the priority information related to link between UE A and UE B   with priority related to  the link between UE C and UE D and  determine to yield the D2D resources to UE C, where in the D2D resources comprise multiple time slots); and 
wherein refraining from transmitting the additional data to the second device comprises refraining from transmitting the additional data during the multiple transmission slots of the transmission opportunity following the first transmission slot(see Ro ‘351, para 65-68 and Figs. 2, 5, UE A, refraining from further transmission when the link priority associated with UE C is higher).  
Regarding claims 7 and 26, the combination of Ro ‘351, Li ‘150 and Choi ‘296 teaches all of the limitations of the independent claims, Ro ‘351 further teaches, wherein the priority 
Regarding claims 8 and 27 , the combination of Ro ‘351, Li ‘150 and Choi ‘296 teaches all of the limitations of the independent claims, Li ‘150  further teaches, wherein the priority information comprises a link identifier (ID) of the second link between the third device and the fourth device (see Li ‘150 , para 47 and 52-53, Figs.1-2, link identification in the form of transmitting  and receiving identification), and wherein the link ID is associated with a priority of the second link between the third device and the fourth device, and implicitly indicates the priority of the second link(see Li ‘150 , para 47 and 52-53 and Figs.1-2, the priority information related to the communication link between WT B 204(third  device) and WTA 202 (fourth device)).
Regarding claim 9, the combination of Ro ‘351, Li ‘150 and Choi ‘296 teaches all of the limitations of the independent claims, Ro ‘351 further teaches, wherein the first device, the second device, the third device (see Ro ‘351, para 60-61 and Fig. 2, UE A, UE B, and UE C) and the fourth device are user equipment (see Li ‘150 para 52-53 and Fig. 2, WTA 202 (fourth device)).  
Regarding claim 10, the combination of Ro ‘351, Li ‘150 and Choi ‘296 teaches, wherein one of the first device and the second device is a user equipment, and the other one of the first device and the second device is a base station (see Li ‘150 para 39, 40, user equipment (WT A and WT B) and base stations (AN-A and AN-B).  
Regarding claim 11, the combination of Ro ‘351, Li ‘150 and Choi ‘296 teaches, wherein one of the third device and the fourth device is a user equipment, and the other one of 
Regarding claims 12, 20 and 28, the combination of Ro ‘351, Li ‘150 and Choi ‘296 teaches all of the limitations of the independent claims, Li ‘150  further teaches, wherein the determining whether to yield transmission of the additional data to the second device during at least the second transmission slot of the transmission opportunity is further based on a first received power level of a feedback signal for the feedback (see Li ‘150, para 53-54 and Figs. 2-3, priority of a link based on received power level of a feedback signal).
Regarding claims 13, the combination of Ro ‘351, Li ‘150 and Choi ‘296 teaches, wherein the determining whether to yield transmission of the additional data to the second device comprises determining to yield transmission of the additional data to the second device when a second priority of the second link between the third device and the fourth device is higher than a first priority of the first link between the first device and the second device(see Ro ‘351, para 65-68 and Figs. 2, 5, UE A comparing the priority information related to link between UE A and UE B   with priority related to  the link between UE C and UE D and  determine to yield the D2D resources to UE C); and  the first received power level of the feedback signal is greater than one of a predetermined power threshold or a second received power level of a second feedback from the second device(see Li ‘150, para 52-54 and Fig. 2-3, 13,  wireless terminal  WTC 206( first device ) receiving priority/power level related to the link 210 from WTB 204( third device) , the priority information related to the communication link between WT B 204(third  device) and WTA 202 (fourth device) and comparing the power level of the feedback from WT B 204 with power level of  feedback from WTA 202).
Regarding claims 16 and 23, the combination of Ro ‘351, Li ‘150 and Choi ‘296 teaches all of the limitations of the independent claims,  Ro ‘351 further teaches, wherein the first link has a first priority( see Ro ‘351,  para 65-67 and Fig. 2, link between UE A and UEB having priority related to the priority of UE A), and wherein the means for determining is further configured to determine, based on the priority information, whether a second priority of the second link between the third device and the fourth device is greater than the first priority of the first link between the first device and the second device( see Ro ‘351, para 65-67 and Fig. 2, UE A comparing the received priory link associated with  UE C with the priority of link associated with  UE A  and UE B), wherein the means for determining is further configured to determine to yield transmission of the additional data to the second device during at least the second transmission slot when the second priority of the second link between the third device and the fourth device is greater than the first priority of the first link between the first device and the second device(see Ro ‘351, para 65-68 and Figs. 2, 5, UE A comparing the priority information related to link between UE A and UE B   with priority related to  the link between UE C and UE D and  determine to yield the D2D resources to UE C); and wherein the first device further comprises means for controlling the first device to refrain from transmitting the additional data to the second device during at least the second transmission slot(see Ro ‘351, para 65-68 and Figs. 2, 5, UE A, refraining from further transmission when the link priority associated with UE C is higher).  
Regarding claims 18 and 25 , the combination of Ro ‘351, Li ‘150 and Choi ‘296 teaches all of the limitations of the independent claims, Ro ‘351  further teaches, wherein the first transmission slot and the second transmission slot correspond to a same transmission opportunity( see Ro ‘351, para 52, 65-68 and Figs. 1-2, multiple transmit time/frequency slots for 
 Regarding claim 19 , the combination of Ro ‘351, Li ‘150 and Choi ‘296 teaches, wherein the priority information comprises a priority index indicating a priority level of the second link between the third device and the fourth device( see Ro ‘351, para 36, 65-68, each of the links associated with the transmitting UE comprising priority ( base sequence group index)) , or wherein the priority information comprises a link identifier (ID) of the second link between the third device and the fourth device(see Li ‘150 , para 47 and 52-53, Figs.1-2, link identification in the form of transmitting  and receiving identification), and wherein the link ID is associated with a priority of the second link between the third device and the fourth device, and implicitly indicates the priority of the second link(see Li ‘150 , para 47 and 52-53 and Figs.1-2, the priority information related to the communication link between WT B 204(third  device) and WTA 202 (fourth device)).

Regarding claims 14, 21 and 29, the combination of Ro ‘351 and Li ‘150 teaches, determining to yield transmission of the additional data to the second device during at least the second transmission slot upon determining that a second priority of the second link between the third device and the fourth device is greater than a first priority of the first link between the first device and the second device(see Ro ‘351, para 65-68 and Figs. 2, 5, UE A comparing the priority information related to link between UE A and UE B with priority related to  the link between UE C and UE D and  determine to yield the D2D resources to UE C), and 
determining to not yield transmission of the additional data to the second device during at least the second transmission slot upon determining that the second priority of the second link between the third device and the fourth device is greater than the first priority of the first link between the first device and the second device( see Ro ‘351  para 68, if the link priority associated with UE A and UE B is higher than the link associated with UE C,  UE A continue to use the D2D resource to transmit additional data to UE B).
The combination of Ro ‘351 and Li ‘150 does not explicitly teach, the feedback comprises a NACK, and when the feedback comprises an ACK. 
Choi ‘296 teaches, the feedback comprises a NACK, and when the feedback comprises an ACK (see para 132-134 and Figs. 5-6, Device B(i.e. first device of applicant) receives negative acknowledgment(NACK)  broadcast signal via  the highest priority broadcast resource from a receiving peer device (i.e. third device of applicant) which indicates to Devices A,  B and C that the data transmitted by  Device A was not received properly by the receiving peer device (i.e. third device) ([0134] and Fig. 6)). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ro ‘351 by incorporating the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/AWET HAILE/Primary Examiner, Art Unit 2474